DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are moot in view of the new grounds of rejection.  In response to Applicants argument that Yang is disqualified as prior art and that Kim does not teach the claimed sub-block architecture, Yang is hereby withdrawn and a new grounds of rejection is made in view of Huh who more clearly shows the claimed memory architecture as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-9, 12, 14-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pat. Pub. 2018/0373605; hereinafter referred to as Kim) in view of Turean (US Pat. Pub. 2018/0032442) in view of Huh (US Pat. Pub. 2016/0172056).
As per claims 1, 8, 15:	Kim teaches a data storage apparatus and method, comprising: 
a non-volatile memory, wherein the non-volatile memory includes memory devices comprising N wordlines (Fig. 4) physically partitioned on the block (Fig. 5; S_BLK is a block that comprises the contiguous data sub-blocks BLK1 in Way1 to BLK1 in WayN.  The sub-blocks are on physically different devices 1100 so they are necessarily “physically partitioned” on the same block S_BLK) into a first sub-block (Fig. 5, S_BLK1) and a second sub-block (Fig. 5, S_BLK2), and wherein the first sub-block comprises a first subset of the N wordlines and the second sub-block comprises a second subset of the N wordlines different than the first subset (Figs. 4 and 5; each of the rows S_BLKm are positioned on different word lines as shown); and 
a processor means (Fig. 3, 300; Fig. 16, 4100) coupled to the non-volatile memory and configured to: detect a failure in the first sub-block (Fig. 10, S1020-S1030);  
perform at least one test on the second sub-block to determine a usability of the second sub-block (Fig. 10, S1040); and 
mark, based on the at least one test, the second sub-block with a second designation that is one of a tested usable sub-block or a tested unusable sub-block (Fig 10, S1050; failed memory within second sub-block are necessarily marked as failed because they are treated as failed).
Not explicitly disclosed is marking, in response to the failure detection in the first sub-block, the second sub-block with an initial designation as an unusable sub-block.  However, Turean in an analogous art teaches temporarily marking a memory block as unusable during a test operation (paragraph 106).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to mark the remaining memory locations in Kim that are under test in response to the first failure (Fig. 10, S1040) with an initial designation as an unusable sub-block.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have prevented data access to a location that was currently under test (paragraph 106).
Also not explicitly disclosed is a block comprising N wordlines physically partitioned into a first sub-block and a second sub-block, and wherein the first sub-block comprises a first subset of the N wordlines and the second sub-block comprises a second subset of the N wordlines different than the first subset.  However, Huh in an analogous art teaches a block comprising N wordlines physically partitioned (Fig. 2, SL) into a first sub-block (Fig. 2, upper 110MB) and a second sub-block (Fig. 2, lower 110MB), and wherein the first sub-block comprises a first subset of the N wordlines and the second sub-block comprises a second subset of the N wordlines different than the first subset (see Fig. 2, WL).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the teachings of Kim et al on the memory 110 of Huh.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have extended the life of the memory (Kim paragraph 127) without producing unexpected results.
As per claims 2, 9:	Kim further teaches the data storage apparatus and method above, wherein the failure detection is associated with at least one of a program failure, an erase failure, or a read disturb failure (paragraph 73).
As per claims 5, 12:	Turean further teaches the data storage apparatus and method above, wherein the processor is further configured to perform the at least one test on the second sub-block via firmware (paragraph 41).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to implement the teachings of Kim et al in firmware.
As per claims 7, 14:	Kim further teaches the data storage apparatus and method above, wherein the at least one test on the second sub-block comprises at least one of an erase test, a program test, or a read test (paragraph 80, last sentence).

Claims 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Turean in view of Huh in view of Chen (US Pat. Pub. 2010/0235691). 
As per claims 3, 10, 17:	Kim et al teach the data storage apparatus and method above.  Not explicitly disclosed is relocating data stored in the second sub-block in response to the failure detection in the first sub-block and before marking the second sub-block with the initial designation.  However, Chen in an analogous art teaches relocating data (Fig. 2, S202) prior to initiating a test operation (Fig. 2, S203).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to relocate the data of Kim prior to performing step S1040.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed non-destructive on-line testing (Fig. 2, S203).
As per claims 4, 11, 18:	Kim et al teach the data storage apparatus and method above.  Not explicitly disclosed is performing the at least one test on the second sub-block during a run time of a solid state device (SSD) of the data storage apparatus.  However, Chen in an analogous art teaches performing testing during a run-time of a memory (Fig. 2, S203).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform the testing of Kim during a run-time of the memory.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have allowed non-destructive on-line testing (Fig. 2, S203; paragraph 25).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Turean in view of Huh in view of Lasser et al (US Pat. Pub. 2010/0275073; hereinafter referred to as Lasser).
As per claims 6, 13:	Kim et al teach the data storage apparatus and method above.  Not explicitly disclosed is performing the at least one test on the second sub-block during an idle time of a solid state device (SSD) of the data storage apparatus.  However, Lasser in an analogous art teaches performing testing of a SSD (Fig. 1, 260) during an idle time (paragraph 64).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to perform testing of Kim during idle time.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced performance delay (paragraph 64).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Turean in view of Huh in view of Lee et al (US Pat. Pub. 2016/0005468; hereinafter referred to as Lee).
As per claims 21-23:
	Kim et al teach the data storage apparatus and method above.  Not explicitly disclosed is that the first sub-block and the second sub-block are physically partitioned on the block by at least one dummy wordline.  However, Lee in an analogous art teaches physically dividing sub-blocks with a dummy wordline (Fig. 3, 102; paragraph 29).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use a dummy wordline to divide the sub-blocks of Kim.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced the chip size by a significant margin (paragraph 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111